DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed March 06, 2020 in which claims 1-17 are pending in the application. 

Abstract
2.       Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as,
“The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “e.g.”, etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

					Claim objection
3.       Claim 1 is objected to because of the following informalities:

The first time you introduce a limitation (e.g., an element, characteristic, internal reference, etc.) you MUST introduce it with either “a” or “an”, as is grammatically appropriate. (e.g., Primary antecedent basis).
 Claim 1 should begin as, “A method for…” instead of “Method for…”
 Also, in claim 1, the claim limitations starting with Clustering…., Selecting…. And Providing…. should begin with the lower case letter.
 Appropriate correction is required. 

 	Also in claim 1, it is not clear which steps of the method are performed by a computer/processor and which steps are being performed manually. In view of these ambiguities, the scope of the claim is unclear. Similar ambiguities are present in the dependent claims 2-14 also. Clarification is required. 

Claim Rejections - 35 USC § 112
 4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 17, it is not clear what applicant means by the “circuitry”. Appropriate clarification is required. 

                                Claim Rejections - 35 USC § 101
5.                35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., clustering the plurality of training transactions into a plurality of clusters based on a similarity measure; Selecting a subset of training transactions from the plurality of training transactions by: selecting a first proportion of the training transactions of a cluster of training transactions for the subset of training transactions if the cluster comprises at least one fraudulent training transaction, and selecting a second proportion of the training transactions of a cluster of training transactions for the subset of training transactions if the cluster is free of fraudulent training transactions, the second proportion being lower than the first proportion; and Providing the selected subset of training transactions for training a machine-learning model. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices (classifying transactions as either fraudulent or genuine is a way of mitigating the risk and mitigating the risk is a fundamental economic practice). The claims recite a method to classify transactions as either fraudulent or genuine.   If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. There are no additional elements in claim 1 that apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2:NO).  
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. Thus, claim 1 is not patent eligible (Step 2B: NO).
Dependent claims 2-17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 2, the steps, “wherein at least 80% of the training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster comprises at least one fraudulent training transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 3, the steps, “wherein all of the training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster comprises at least one fraudulent training transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 4, the steps, “wherein a fixed number of training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster is free of fraudulent training transactions.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 5, the steps, “wherein the training transactions that are selected (120) for the subset of training transactions are selected based on a proximity of said training transactions to a centroid of the respective cluster if the cluster is free of fraudulent training transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 6, the steps, “wherein the plurality of training transactions are clustered using an unsupervised clustering technique”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 7, the steps, “wherein the similarity measure is based on k- means clustering and/or based on hierarchical clustering”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 8, the steps, “wherein a number of clusters generated in the clustering of the plurality of training transactions depends on the plurality of training transactions, the method comprising determining the number of clusters to be used in the clustering of the plurality of training transactions based on the plurality of training transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 9, the steps, “wherein the number of clusters to be used in the clustering of the plurality of training transactions is determined using an iterative process that is performed over a range of numbers of clusters”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 10, the steps, “wherein the number of clusters to be used in the clustering of the plurality of training transactions is determined based on a trade-off between intra-cluster variance and inter-cluster variance of the clustering of the plurality of training transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 11, the steps, “wherein the indication whether a training transaction is fraudulent or genuine is disregarded in the clustering of the plurality of training transactions.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 12, the steps, “wherein the plurality of training transactions are financial transactions.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 13, the steps, “further comprising training the machine-learning model using the subset of training transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 14, the steps, “A method for classifying transactions as either fraudulent or genuine, the method comprising using a machine-learning model that is trained according to the method of claim 13 to classify the transactions as either fraudulent or genuine”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 15, the steps, “A computer program having a program code for performing the method according to claim 1 when the computer program is executed on a computer, a processor, or a programmable hardware component”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The specification describes the additional elements of a computer, a processor, and a programmable hardware component to be generic computer elements (see Page 15, lines 4-15). Hence, the additional elements in the claim are all generic components suitably programmed to perform their respective functions.
In claim 16, the steps, “A machine-learning model that is trained according to the method of claim 13.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 17, the steps, “An apparatus comprising circuitry, the circuitry being configured to execute the method according to claim 1”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

6.       Examiner further notes that the claim 15 is directed to a computer readable medium which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  The claim 15 is rejected under 35 U.S.C. 101 as the broadest reasonable interpretation of a claim covers a signal per se.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Examiner recommends the Applicant to amend the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Appropriate correction is requested.

7.	As per Claim 16, a machine learning model is not one of the four statutory classes. Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.       Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al., U.S. Patent Number (10,482,466 B1) in view of Zoldi et al., U.S. Patent Application Publication Number (2017/0083920 A1).

Regarding Claim 1,     
Walters teaches a method for selecting a subset of training transactions from a plurality of training transactions for training a machine-learning model to be used for classifying transactions as either fraudulent or genuine, each training transaction comprising an indication whether the training transaction is fraudulent or genuine, the method comprising: 
Selecting a subset of training transactions from the plurality of training transactions by:
selecting a first proportion of the training transactions of a cluster of training transactions for the subset of training transactions if the cluster comprises at least one fraudulent training transaction, and selecting a second proportion of the training transactions of a cluster of training transactions for the subset of training transactions if the cluster is free of fraudulent training transactions, the second proportion being lower than the first proportion (See at least Column 2, lines 22-27, Column 8, lines 1-28, Column 20, lines 7-30, “For example, the customer device 1030 may receive and train based on transactions associated with cluster 1 and cluster 3. In some instantiations, the customer device 1030 may receive and train with all transactions conducted by customers associated with clusters 1 and 3, and, in other instantiations, the customer device 1030 may receive and train based on a percentage of the transactions associated with cluster 1 and a percentage of the transactions associated with cluster 3. Similarly, the customer device 1032 may receive and train based on transactions associated with cluster 1, the customer device 1040 may receive and train based on transactions associated with cluster 3, and the customer device 1050 may receive and train based on transactions associated with cluster 2 and cluster 3. And, the customer device 1052 may receive and train based on transactions associated with cluster 2. Furthermore, if the models detect fraud in a transaction and the fraud detection logic circuitry 1015 of the server(s) 1010 confirm that that the transaction is fraudulent, the fraud detection logic circuitry 1015 of the server(s) 1010 may transmit the transaction data of the fraudulent transaction to some or all the fraud detection models in the cluster associated with the fraudulent transaction.”);
providing the selected subset of training transactions for training a machine-learning model (See at least Column 18, lines 4-13, providing the training transactions for training a machine-learning model).
However, Walters does not explicitly teach, 
clustering the plurality of training transactions into a plurality of clusters based on a similarity measure;
Zoldi, however, teaches,
clustering the plurality of training transactions into a plurality of clusters based on a similarity measure (See at least [0046], [0048], clustering based on a similarity measure);
Both Walters and Zoldi are in the same technical field of classifying transactions using a machine learning model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walters to incorporate the disclosure of Zoldi.  The motivation for combining these references would have been to utilize the distance as measure to group samples (data points) into a plurality of subsets according to some inherent similarity measure between data within the dataset (Zoldi, [0048]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2,     
Walters teaches,
wherein at least 80% of the training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster comprises at least one fraudulent training transaction (See at least Column 4, lines 25-36,  “If the customer responds with an indication that the transaction is fraudulent, the fraud detection logic circuitry of the server may respond accordingly and may transmit training for every fraud detection model associated with the cluster(s) that the transaction is fraudulent”. It would have been an obvious matter of design choice to allocate the percentage of the training transactions as taught by Walters to 80 %, as applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. Either choice would make no appreciable difference to the invention).
Regarding Claim 3,     
Walters teaches,
wherein all of the training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster comprises at least one fraudulent training transaction (See at least Column 4, lines 25-36,  “If the customer responds with an indication that the transaction is fraudulent, the fraud detection logic circuitry of the server may respond accordingly and may transmit training for every fraud detection model associated with the cluster(s) that the transaction is fraudulent”).

Regarding Claim 4,     
Walters teaches,
wherein a fixed number of training transactions of a cluster of training transactions are selected for the subset of training transactions if the cluster is free of fraudulent training transactions (See at least Column 2, lines 35-38, Column 7, lines 14-28, “Some embodiments randomly select non-fraudulent transactions to generate the training data”).

Regarding Claim 5,     
The combination of Walters and Zoldi teaches the method of claim 1,
In addition, Zoldi teaches,
wherein the training transactions that are selected (120) for the subset of training transactions are selected based on a proximity of said training transactions to a centroid of the respective cluster if the cluster is free of fraudulent training transactions (See at least [0078], the training samples near the cluster centroids).

Regarding Claim 6,     
Walters teaches,
wherein the plurality of training transactions are clustered using an unsupervised clustering technique (See at least Column 13, lines 55-60, unsupervised clustering technique).

Regarding Claim 7,     
The combination of Walters and Zoldi teaches the method of claim 1,
In addition, Zoldi teaches,
wherein the similarity measure is based on k-means clustering and/or based on hierarchical clustering (See at least [0045-0046], k-means clustering).

Regarding Claim 8,     
The combination of Walters and Zoldi teaches the method of claim 1,
In addition, Zoldi teaches,
wherein a number of clusters generated in the clustering of the plurality of training transactions depends on the plurality of training transactions, the method comprising determining the number of clusters to be used in the clustering of the plurality of training transactions based on the plurality of training transactions (See at least [0088], “Clustering the samples on each node can include choosing a number of clusters to be formed on each node, using a k-means algorithm to cluster training data samples”).

Regarding Claim 9,     
The combination of Walters and Zoldi teaches the method of claim 8,
In addition, Zoldi teaches,
wherein the number of clusters to be used in the clustering of the plurality of training transactions is determined using an iterative process that is performed over a range of numbers of clusters (See at least [0049], an iterative process). 

Regarding Claim 10,     
The combination of Walters and Zoldi teaches the method of claim 8,
In addition, Zoldi teaches,
wherein the number of clusters to be used in the clustering of the plurality of training transactions is determined based on a trade-off between intra-cluster variance and inter-cluster variance of the clustering of the plurality of training transactions (See at least [0046-0048]).

Regarding Claim 11,     
Walters teaches,
wherein the indication whether a training transaction is fraudulent or genuine is disregarded in the clustering of the plurality of training transactions (See at least Column 5, lines 44-50, “The first set of server(s) 1010 may pretrain the fraud detection model 1017 to detect, classify, and/or predict non-fraudulent and/or fraudulent transactions by training the fraud detection model 1017 with sets of transactions from multiple customers”).

Regarding Claim 12,     
Walters teaches,
wherein the plurality of training transactions are financial transactions (See at least Column 2, lines 22-27, financial transactions).

Regarding Claim 13,     
Walters teaches,
further comprising training the machine-learning model using the subset of training transactions (See at least Column 18, lines 4-12, training the machine-learning model).

Regarding Claim 14,     
Walters teaches,
A method for classifying transactions as either fraudulent or genuine, the method comprising using a machine-learning model that is trained according to the method of claim 13 to classify the transactions as either fraudulent or genuine (See at least Column 2, lines 22-27, “classify transactions as fraudulent or non-fraudulent”).

Regarding Claim 16,     
Walters teaches,
A machine-learning model that is trained according to the method of claim 13 (See at least Column 18, lines 4-8, a trained machine-learning model).

Regarding Claims 15 and 17,    
Claims 15 and 17 are substantially similar to claim 1 and hence rejected on similar grounds. 

                                    	  Prior Art made of Record
10.     The following prior art made of record and not relied upon is considered pertinent : 
          Lee et al, (U.S. 2002/0099649 A1) relates generally to transaction processing to identify fraudulent transactions, and more particularly, transaction processing of online payment transactions occurring over public networks to identify fraudulent transactions.

                                                    Conclusion
11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./
Examiner, Art Unit 3693 

May 12, 2022
                                                                                                                                                                                                                                                                          /Shahid Merchant/ Supervisory Patent Examiner, Art Unit 3693